Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum Corporation acquires common shares of Stylus Energy Inc. CALGARY, Aug. 15 /CNW/ - Compton Petroleum Corporation ("Compton") and Stylus Energy Inc. ("Stylus") are pleased to jointly announce that Compton Petroleum Acquisition Limited, a wholly owned subsidiary of Compton (the "Offeror") has, pursuant to its July 5, 2007 offer (the "Offer") to acquire all of the outstanding common shares (the "Stylus Shares") of Stylus, received as of 4:00 p.m. on August 14, 2007 tenders of 26,551,650 Stylus Shares, representing approximately 99.68% of the outstanding Stylus Shares, excluding the Stylus Shares already held by the Offeror or its affiliates. Since all of the conditions to the Offer have been satisfied, the Offeror has taken up and paid for all of the Stylus Shares deposited under the Offer. As a result, Stylus is pleased to announce that effective today, Ernest G. Sapieha, Norm G. Knecht, Tim G. Millar, Mel F. Belich, John W. Preston and Murray J. Stodalka have been appointed as the directors of Stylus and James B.
